Exhibit 10.1

 

LOGO [g915857g21u25.jpg]

April 3, 2015

Lisa Marchese

4575 Dean Martin Dr.

Apartment 602

Las Vegas, NV 89109

        RE:     SECOND LETTER AMENDMENT TO EMPLOYMENT AGREEMENT

Dear Lisa:

Reference is made to that certain Employment Agreement dated as of January 1,
2012, (as amended, the “Agreement”), by and between Nevada Property 1 LLC
(“Employer”), and Lisa Marchese (“Executive”). All capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to them in the
Agreement.

Employer and Executive have agreed to amend certain provisions of the Agreement
by this letter amendment (this “Second Amendment”). In particular, the parties
hereby acknowledge and agree the Specified Term of the Agreement is hereby
further extended for a period of sixty (60) days, expiring on June 3, 2015.

Except as expressly modified by this Second Amendment, the terms of the
Agreement remain in full force and effect, unmodified.

 

NEVADA PROPERTY 1 LLC EXECUTIVE By:

/S/ William P. McBeath

By:

/S/ Lisa Marchese

Name: William P. McBeath Name: Lisa Marchese Title: Chief Marketing Officer
Title: Chief Marketing Officer

 

By:

/s/ Anthony J. Pearl

Name: Anthony J. Pearl Title: General Counsel and Chief Compliance Officer